

117 HR 297 : To require the Secretary of Agriculture to conduct a study on the establishment of, and the potential land that could be included in, a unit of the National Forest System in the State of Hawaii, and for other purposes.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 297IN THE SENATE OF THE UNITED STATESMay 13, 2021 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo require the Secretary of Agriculture to conduct a study on the establishment of, and the potential land that could be included in, a unit of the National Forest System in the State of Hawaii, and for other purposes.1.Hawaii national forest study(a)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service.(2)Study areaThe term study area means the islands of Hawaii, Maui, Molokai, Lanai, Oahu, and Kauai in the State of Hawaii.(b)Study(1)In generalThe Secretary shall conduct a study—(A)to determine the suitability and feasibility of establishing a unit of the National Forest System in the study area; and(B)to identify available land within the study area that could be included in the unit described in subparagraph (A).(2)Coordination and consultationIn conducting the study under paragraph (1), the Secretary shall—(A)coordinate with the Hawaii Department of Land and Natural Resources; and(B)consult with the Hawaii Department of Agriculture and other interested governmental entities, private and nonprofit organizations, and any interested individuals.(3)ContentsIn conducting the study under paragraph (1), the Secretary shall—(A)consider unique vegetation types that occur in the study area and that should be targeted for inclusion in the unit of the National Forest System described in paragraph (1)(A);(B)evaluate the ability of the Secretary—(i)to improve and protect forest areas within the study area; and(ii)to secure favorable water flows within the study area;(C)determine whether the unit of the National Forest System described in paragraph (1)(A) would expand, enhance, or duplicate—(i)resource protection; and(ii)visitor-use opportunities;(D)consider parcels of an appropriate size or location to be capable of economical administration as part of the National Forest System separately or jointly with the other land identified under paragraph (1)(B);(E)evaluate the willingness of landowners to sell or transfer land in the study area to the Secretary;(F)evaluate the suitability of land in the study area for potential selection and designation as a research natural area or an experimental forest;(G)identify cost estimates for any Federal acquisition, development, operation, and maintenance that would be needed to establish the unit of the National Forest System described in paragraph (1)(A); and(H)consider other alternatives for the conservation, protection, and use of areas within the study area by the Federal Government, State or local government entities, or private and nonprofit organizations.(c)EffectNothing in this section authorizes the Secretary to take any action that would affect the use of any land owned by the United States or not owned by the United States.(d)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(1)the results of the study; and(2)any conclusions and recommendations of the Secretary. Passed the House of Representatives May 12, 2021.Cheryl L. Johnson,Clerk